Title: [Diary entry: 22 October 1787]
From: Washington, George
To: 

Monday 22d. Thermometer 46 in the Morning—58 at Noon and 56 at Night. Clear and exceedingly pleasant all day—with the Wind Northerly in the Morning and Southerly in the evening. Went up to a meeting of the Potk. Company at George Town. Called at Muddy hole Plantation in my way. Did the business which called the Comy. together. Dined at Shuters Tavern, and returned as far as Abingdon at Night. Whilst at Muddy hole, finding that the Barrel continued to scatter the Wheat, and not having time to try new expedients to alter it; the Season for sowing this grain being far advanced; I directed that it should proceed as it was.